Citation Nr: 0605216	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  00-21 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for lumbar strain with 
disc disease and arthritis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for rhinitis with 
sinusitis, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for left femoral 
nerve stretch injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from May 1978 to September 
1998.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter for further evidentiary 
development, and that the action requested in its remand has 
been accomplished to the extent possible.  This case is now 
ready for further appellate review.

The Board further notes that the veteran's original claim on 
appeal, he sought an compensable rating for his lumbar strain 
and rhinitis with sinusitis, and a rating in excess of 10 
percent for his right shoulder disorder.  Thereafter, an 
October 2002 rating decision granted a 20 percent rating for 
the right shoulder disorder and a 10 percent rating for 
lumbar strain, and a July 2005 rating action granted a 10 
percent rating for his sinusitis with rhinitis, effective 
from October 1, 1998.  The veteran has continued his appeal 
as to all of these issues.  On the other hand, the Board 
observes that in its decision of November 2004, the Board 
granted an increased rating for the veteran's right knee 
disability from 20 to 30 percent, and the claims file does 
not reflect that the veteran filed an appeal of this decision 
or a notice of disagreement as to the rating action that 
implemented the Board's November 2004 decision in January 
2005.  Consequently, the Board finds that the issue of 
entitlement to a rating in excess of 30 percent for the 
veteran's right knee disorder is not currently a subject for 
appellate review.  

Finally, the Board observes that following the January 2005 
issuance of a statement of the case that continued the 
February 2004 rating action's denial of service connection 
for hypertension and a rating in excess of 10 percent for 
hiatal hernia with reflux, the record does not reflect that 
the veteran filed a timely appeal of the February 2004 rating 
decision.  Therefore, the Board also does not find that it 
currently has jurisdiction over these claims.

The Board also notes that since the veteran expressed 
disagreement with the original ratings assigned for his right 
shoulder disorder, lumbosacral strain, rhinitis with 
sinusitis, and left femoral nerve stretch injury, it will be 
necessary for the Board to consider entitlement to an 
increased rating for each of these disabilities since the 
effective date for service connection for these disabilities.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The veteran's right shoulder disorder is manifested by 
symptoms that approximate infrequent episodes of recurrent 
dislocation and guarding of arm movement only at shoulder 
level; there is no evidence of frequent episodes and guarding 
of all arm movements, a fibrous union of the humerus, 
nonunion of the humerus, or loss of the humeral head, and 
abduction is limited to shoulder level, but not to midway 
between the side and shoulder level or to 25 degrees from the 
side.

2.  Lumbar strain with disc disease and arthritis 
approximates moderate but not greater intervertebral disc 
syndrome with recurring attacks.

3.  The veteran's sinusitis is not productive of three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  There is also no evidence of surgical 
intervention.

4.  The veteran's rhinitis is not manifested by polyps.

5.  The veteran's left femoral nerve stretch injury is 
manifested by mild incomplete paralysis of the left femoral 
nerve.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for the veteran's right shoulder disorder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71, Plate I, 4.71a, Diagnostic Codes 5201, 5202 
(2005).

2.  The schedular criteria for a 20 percent, but not higher, 
rating for the veteran's lumbar strain with disc disease and 
arthritis have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2003), 5235-5243 (effective September 26, 2003).

3.  The criteria for a disability rating in excess of 10 
percent for rhinitis with sinusitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Codes 6510, 6522 (2005).

4.  The criteria for a 10 percent, but not greater, rating 
for left femoral nerve stretch injury have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8726 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claims for increased ratings.

First, in the original rating action that granted service 
connection and assigned ratings for the subject disabilities, 
the veteran was advised of the applicable rating criteria, 
and that his disabilities were not currently manifested by 
symptoms that warranted ratings in excess of those currently 
assigned.  An April 2000 statement of the case addressed the 
issue of entitlement to a rating in excess of 10 percent for 
the veteran's right shoulder disorder, and similarly noted 
that the evidence of record did not demonstrate limitation of 
motion that justified a higher rating.

Thereafter, a September 2001 letter from the regional office 
(RO) to the veteran notified the veteran of the respective 
obligations of the Department of Veterans Affairs (VA) and 
the veteran in obtaining evidence in support of his claims, 
including the fact that VA would be scheduling additional 
examinations in connection with these claims.  Thus, based on 
this and prior communications from the RO, the veteran was 
aware that the critical evidence needed to substantiate his 
claims was evidence of worsening condition.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

An October 2002 rating decision and supplemental statement of 
the case then increased the rating for the veteran's right 
shoulder disorder to 20 percent, and the rating for lumbar 
spine arthritis with disc disease to 10 percent, both 
effective from October 1, 1998, noting that the applicable 
rating criteria did not warrant higher ratings for these 
disabilities.  The supplemental statement of the case further 
advised the veteran that the additional evidence of record 
still did not warrant compensable ratings for his rhinitis 
with sinusitis or left femoral nerve stretch injury.

January and March 2003 supplemental statements of the case 
advised the veteran that additional evidence did not warrant 
any change in the ratings assigned for the subject 
disabilities.

Thereafter, following a November 2004 Board remand, 
additional evidence was received, including the results of 
additional VA examination in June 2005, and the veteran was 
advised that while the veteran had been advised in February 
and July 2005 supplemental statements of the case that higher 
ratings were not warranted, a July 2005 rating action did 
find that the veteran was entitled to a 10 percent, but not 
greater, rating for his rhinitis with sinusitis.

While the September 2001 VCAA notice letter came after the 
initial unfavorable rating action, and there is no notice 
that specifically requests that the appellant provide any 
evidence in the veteran's possession that pertains to the 
claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated by the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board further notes that the veteran has been advised of 
the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent records 
that are not in the record or sufficiently addressed by 
documents in the claims file.  The Board also notes that the 
record contains the results of multiple VA examinations since 
August 1998 and VA and private treatment records that further 
enable the Board to assess the severity of the veteran's 
service-connected disabilities.

Thus, based on all of the foregoing, the Board finds that 
remand of this matter for further notice and/or development 
under the VCAA is not warranted.

The history of these disabilities shows that service 
connection for recurrent dislocation of the right shoulder, 
and a 10 percent rating, and low back pain with degenerative 
joint and disc disease, L3-4, rhinitis with sinusitis, and 
residuals of left femoral nerve stretch injury, with 
noncompensable ratings, was granted by a November 1998 rating 
decision, effective from October 1, 1998.  The ratings for 
these disabilities was based on service medical records and 
August 1998 VA medical examination that revealed that the 
veteran reported right shoulder pain off and on since 1978, 
lower back pain since 1979, after slipping on oil while 
working on equipment.  He also related a history of vasomotor 
rhinitis and left knee pain secondary to a left knee or 
femoral neuropraxis from a surgical procedure he had done 
when the left leg was dropped during surgery.  Examination of 
the nose revealed boggy pale blue turbinates with clear 
drainage.  The right shoulder was noted to be tender over the 
superior aspect in the area of the rotator cuff, without 
creptitus in the shoulder, but with decreased range of motion 
to external rotation and abduction.  Examination of the left 
knee revealed full range of motion but some tenderness with 
palpation over the medical aspect of the leg.  Examination of 
the back revealed no defect, deformity, or discoloration, and 
minimal tenderness to deep palpation over the lumbar area.  
The range of motion of the lumbar spine appeared normal.  The 
assessment included questionable left knee neuropraxis, 
allergies, and right shoulder and low back pain.

A private medical record from April 1999 reflects that the 
veteran complained of a chronic sinus problem, with current 
complaints of sinus congestion for the previous three days.  
Examination revealed pan sinus tenderness and friable and 
thick yellow-green mucosa bilaterally.  The assessment was 
pan sinusitis.  Medication was prescribed and it was noted 
that if there was no improvement, the veteran was to return 
for sinus X-rays/magnetic resonance imaging (MRI).

A May 1999 entry in private medical records indicates that 
the veteran complained of lower back for the previous 10 
days.  While the veteran had been taking medication, he was 
now requesting "something stronger" for the pain.  

An entry dated at the end of May 1999 reflects that he was 
unable to make the appointment for his MRI of the lumbar 
spine at this time and wanted to reschedule.  

An entry in August 1999 indicates that the veteran was being 
evaluated for right shoulder complaints from earlier that 
month and that the shoulder was now reportedly doing fine.

Records from December 1999 reflect that the veteran 
complained of a work-related injury to the right shoulder, 
noting that he had an old shoulder injury consisting of a 
partial dislocation of the right shoulder with tear.  
December 1999 MRI of the right shoulder was interpreted to 
reveal a small simple subcortical cyst in the epiphysis of 
the humerus head, measuring about 1 centimeter in average 
diameter, and moderate hypertrophied acromioclavicular (AC) 
joint with impingement on the supraspinatus musculo tendonus 
junction.

A private medical report, dated in January 2000, reflects 
that the veteran still had slight discomfort on abduction of 
the right shoulder and was known to have current tendonitis 
and a history of recurrent anterior luxation of the shoulder.  
The plain X-ray and MRI were interpreted to be suggestive of 
lucency in the greater tuberosity and in order to define the 
bony architecture better, the veteran underwent computed 
tomography (CT) at this time.  The CT confirmed a small 
cystic lesion which was well-circumscribed by sclerotic bone 
and showed no evidence of infiltration.  The findings were 
therefore considered entirely benign and most probably 
related to previous trauma.  January 2000 CT of the right 
shoulder revealed an impression of moderate degenerative 
changes involving the rotator cuff associated with calcified 
deposit in the insertion of the tendon of the supraspinatus 
muscle consistent with peri-articular tendinitis.

Private medical records from February 2000 reflect a 
diagnosis of bilateral rhinitis.  In March 2000, a referral 
note indicates that the veteran had presented on March 9, 
2000 with a severe cough, and there was a diagnosis of 
sinusitis with post nasal drip.  Several days later, the 
veteran complained of deteriorating symptoms, and examination 
revealed pharyngitis.  The veteran continued to complain of a 
severe cough that was worse at night.  

Private medical records from April 2000 reflect that the 
veteran's complaints included sinus congestion.  They also 
note a past medical history of allergic rhinitis.

An April 2000 X-ray of the paranasal sinuses was interpreted 
to reveal that the paranasal sinuses were clear but that the 
nasal turbinates were thickened.  The examiner's impression 
was nasal obstruction.

In a private medical report, dated in May 2000, Dr. K. noted 
that the veteran complained of progressive pain in the right 
shoulder that started several years prior to this evaluation.  
The veteran gave a history of dislocating the right shoulder 
in 1978.  Most of the pain increased with use of the right 
arm without any radiation.  Physical examination of the right 
shoulder was noted to be very suggestive of impingement 
syndrome with positive apprehension test.  Private records 
from the same month also reflect that the veteran received 
approval for physical therapy for his shoulder. 

Private records from August 2000 indicate that range of 
motion of the right shoulder was good with slight decrease 
(around 70 degrees).  The diagnosis included right shoulder 
pain.  

March 2001 private X-rays of the lumbosacral spine were 
interpreted to reveal mild lumbar spondylosis and moderate 
narrowing of the L4-5 disc space.

VA examination in September 2001 revealed that the veteran 
reported dislocating his right shoulder while playing 
racquetball during the service in 1979 or 1980.  He 
apparently reduced it himself and five years later, the 
shoulder started slipping, dislocating at the rate of about 
once a year.  He also had a diagnosis of a cyst in his 
shoulder, most recently in Saudi Arabia on MRI.  In 1978, he 
slipped on the floor and developed back problems since then, 
with minor problems related to heavy lifting for which he 
would take pain medication.  In 1992, there was a diagnosis 
of degenerative disc disease, and at one point, his pain was 
bad enough for him to be confined to quarters and given 
serious pain killers.  Now, he estimated that he had flare-
ups in his back about twice a month with relief within a 
week.  

The veteran further noted that in the process of having right 
knee surgery in 1995, his left femoral nerve was injured.  He 
then had six months of pain therapy and this included 
injections and was helpful.  Now, he noticed some numbness 
and tingling above and below the knee on the medial aspect of 
the leg about twice a month with relief in about 20 minutes.  
Examination of the right shoulder revealed 115 degrees of 
flexion that was painful until 135 degrees, extension of 40 
degrees, abduction of 125 degrees with pain, adduction of 35 
degrees, external rotation to 85 degrees without 
apprehension, and internal rotation of 75 degrees.  The range 
of motion of the lumbar spine revealed flexion of 65 degrees 
with pain, lateral bending of 35 degrees bilaterally, and 
extension to 35 degrees without complaints of pain.  
Neurological examination revealed negative findings.  
September 2001 X-rays of the right shoulder revealed a 1 by 
0.5 centimeter calcific density adjacent to the greater 
tuberosity.  Lumbar spine X-rays revealed disc space 
narrowing at L2-3, L3-4, L4-5, and L5-S1.  There appeared to 
be osteophyte formation at L2-3, L3-4, and L4-5.  The 
impression included history of recurrent subluxation or 
dislocation of the right shoulder with suspected calcific 
tendonitis, chronic low back pain with multilevel 
degenerative disc disease without evidence of neurologic 
deficit on that basis, and history of left femoral nerve 
traction injury, apparently in 1995, without significant 
objective residual at this point.

December 2001 private evaluation of the veteran's lower back 
revealed that the veteran reported developing back pain two 
days earlier.  In the past, the pain was indicated to be 
intermittent.  The pain was made worse with activity, and 
relieved with rest.  It was moderate in nature and sometimes 
burning.  Physical examination revealed that flexibility of 
the lumbar spine was about 50 percent of normal.  Straight 
leg raising caused back pain.  X-rays indicated narrowing 
primarily at L4-5, and there was also narrowing at L5-S1, 
with a very mild degenerative spondylolisthesis at L4 and L5.  
The overall assessment was degenerative disc syndrome with 
mild degenerative spondylolisthesis, L4-5

Private examination in April 2002 did not reveal any relevant 
pathology.

VA outpatient records for the period of May to October 2002 
did not contain and relevant findings or diagnoses, with the 
exception of complaints of backache in September 2002.

VA respiratory examination in September 2002 revealed that 
the veteran reported that his rhinitis/sinusitis began to 
become a problem during service in 1984 and 1985.  Currently, 
his symptoms were bothersome 2-3 times a month, requiring 
medicines.  He denied the use of antibiotics in the previous 
12 months.  He currently used Tavist, Sudafed, and a saline 
nasal solution.  The veteran denied any allergies.  
Examination revealed mild rhinorrhea.  Examination of the 
sinuses revealed some slight pain to percussion of the 
frontal, ethmoidal, and maxillary sinuses.  X-rays of the 
paranasal sinuses revealed negative findings.  The overall 
impression was that physical examination and X-rays were 
normal except for mild rhinorrhea.

An October 2002 rating decision increased the rating for the 
veteran's right shoulder disorder to 20 percent, and the 
rating for lumbar spine arthritis with disc disease to 10 
percent, both effective from October 1, 1998.

October and November 2002 private evaluation for the 
veteran's right shoulder problems revealed that the veteran 
reported a history of two previous shoulder dislocations, one 
in 1978, and the second, around 1983.  They were noted to 
have spontaneously reduced, and he was now reportedly having 
progressively more pain in the shoulder with motion, 
particular with abduction, externally rotating, or working 
overhead.  Physical examination revealed 90 degrees of 
abduction, external and internal rotation of 80 degrees, and 
the ability to bring both hands to the lower angle of his 
scapulae bilaterally.  His strength was noted to be excellent 
although the veteran expressed decreased grip strength when 
shaking hands.  X-rays were interpreted to reveal moderate 
degenerative change at the AC joint with a type II acromion.  
There was also a soft tissue calcification in what appeared 
to be either the supraspinatus tendon or 
subacromial/subdeltoid bursa immediately adjacent to the 
greater tuberosity.  There was a faint cystic area adjacent 
to the greater tuberosity, but not frankly associated with a 
rotator cuff and he had anterior calcification in the 
shoulder, but it was difficult to localize on these views.  
The X-ray impression was moderate degenerative AC joint, 
right shoulder, calcific tendinitis, possible bursitis, right 
shoulder, soft tissue calcification right anterior shoulder, 
and probable degenerative cyst right humeral head.  The 
overall assessment was sprain right rotator cuff, 
osteoarthritis of the right AC joint, and epicondylitis of 
the right elbow.  

November 2002 MRI of the right shoulder was interpreted to 
reveal impingement of the right shoulder, calcific tendinitis 
of the right supraspinatus, and osteoarthritis of the right 
acromioclavicular joint.

Private evaluation in January 2003 revealed that the veteran 
reported throwing his back out two months earlier while 
leaning over.  He since experienced intermittent shooting 
pain to the left side of the back to the buttocks.  Physical 
examination revealed that the veteran was able to walk on his 
toes and heels without difficulty.  Flexibility of the spine 
was noted to be normal, as was neurological examination.  The 
assessment was degenerative disc disease with spondylosis.  
Approximately one week later, the veteran reported that his 
medication was not providing relief from his pain that was 
described as severe.  MRI at this time revealed central and 
left-sided L2-3 disc protrusion and diffuse degenerative disc 
disease elsewhere without canal stenosis.  The examiner 
continued not to find any frank neurological deficits on 
examination.  

Physical therapy evaluation records in April 2003 reflect 
that the veteran reported a four month history of low back 
pain.  Extension was approximately 50 percent, but the 
assessment noted that the veteran presented with minimal 
severity and irritability. 

VA treatment records from July 2003 reflect complaints of 
increased lower back pain.  

At the veteran's hearing before the Board in May 2004, the 
veteran testified that he could only raise his right arm to 
neck level (transcript (T.) at p. 6).  When he first injured 
the right shoulder, it was dislocated, and that last 
dislocation was two and a half years ago (T. at p. 8).  The 
veteran indicated that he had been placed on bed rest for low 
back pain by a physician, and that during the previous year, 
his back had been a real bad year for his back (T. at pp. 16-
17).  He stated that he had been prescribed bed rest by a 
physician and had been "down" from work at the rate of 
about two to three days per month over the past year (T. at 
p. 17).  He had been prescribed bed rest by a physician three 
times over the past year (T. at p. 17).  On the first 
occasion, it lasted for about three days, and the second, he 
believed it was two days (T. at p. 18).  He apparently he 
could not recall the duration of the last incident (T. at p. 
18).  The veteran noted that about a year and a half ago, he 
threw out his back and was on bed rest for several days (T. 
at p. 18).  He indicated that it took a longer time than 
usual for him to recover from this kind of episode (T. at pp. 
18-19).  The veteran stated that he had muscle spasms all the 
time, and had radiating pain and numbness down the left side 
to the ankle, and on the right side, to just above the knee 
(T. at p. 20).  At first, there were occasions when he had to 
take several days off because of his back (T. at p. 21).  On 
average, he would miss approximately two days from work per 
month (T. at p. 21).  The veteran had had two spinal taps 
related to the most severe recent episodes (T. at p. 23).  
The veteran believed that a fair rating for his back would be 
20 percent (T. at p. 25).

The veteran described his rhinitis with sinusitis as a 
seasonable allergy that was currently bad but not so bad 
during the winter (T. at pp. 25-26).  Over the previous 12 
months, he reported three real bad episodes when he had to 
take an antibiotic called Augmentin, but later indicated that 
there were probably three episodes over the previous three 
years (T. at p. 26).  There were headaches associated with 
his symptoms, congestion, and crusting (T. at p. 27).  The 
veteran believed that on two occasions, doctors had told him 
that he had nasal polyps (T. at p. 28).  He also believed 
that he had been told he had a deviated nasal septum (T. at 
p. 28).  The veteran stated that his left femoral nerve 
problem would bother him periodically, depending on what he 
did, and described it like a muscle spasm (T. at p. 29).  It 
was also manifested by numbness, itching, burning, and 
temperature deviations (T. at p. 30).  Massage would give him 
relief from these sensations (T. at p. 30).  The symptoms 
would occur more frequently with walking (T. at p. 31).  

VA examination in June 2005 revealed that the veteran's 
claims file was reviewed in conjunction with the examination.  
The veteran described his original injury to his back in 
1979, and that he had been sent for bed rest about 10 times 
over the next 20 years.  MRI in 1990 revealed L2-3 disc 
protrusion.  Three epidurals the following year relieved the 
pain somewhat, but it had now gradually worsened.  Flare-ups 
occurred with sneezing, bending, or slipping, and the veteran 
lost 7 days from work over the past year.  His last loss of 
time was in January 2005, and had bed rest ordered by doctors 
at least 2 times over the past year.  There was rare 
radiation and numbness down the legs.  The veteran was right 
handed and stated that he dislocated his right shoulder in 
1978.  He had gradually noticed increasing pain, with loss of 
strength and motion, particularly with repetitive use.  Dr. 
R. believed that he had definite tendinitis with rotator cuff 
syndrome along with his recurrent dislocations, which had 
occurred 2-3 times over the past 2 years.  The pain from the 
veteran's left femoral nerve injury was noted to have taken a 
year to subside with injections.  There were no current 
problems except that the leg very rarely goes numb.  The 
veteran noticed marked worsening of rhinitis with sinusitis 
during service, and currently suffered 1-2 sinus infections a 
year requiring antibiotics.  His worse allergy season was 
April and May.  At this point, this was controlled by Tavist 
and he was asymptomatic at this time.  

Physical examination of the back revealed no spasm.  He had 
forward flexion of 85 degrees, both active and passive, 
extension backwards of 30 degrees, active and passive, 
lateral rotation to 35 degrees, right and left, active and 
passive, and lateral bending of 30 degrees, right and left, 
active and passive.  The veteran had normal reflexes, 
including knee jerk and ankle jerk, and there was no motor or 
sensory loss demonstrated, and repetitive motion resulted in 
no motion loss.  Examination of the shoulder revealed 90 
degrees of abduction actively, and 90 degrees of elevation 
actively.  There was passive abduction and elevation of 100 
degrees.  There appeared to be no loss of range of motion 
with repetitive motion of examination.  The veteran was noted 
to have slight wasting of the right biceps, measured at mid 
portion, measuring 33 centimeters on the right compared to 35 
centimeters on the left.  Examination of the left side 
revealed no tenderness over the tract of the femoral nerve, 
and motor and sensory functions of the left lower extremity 
were noted to be entirely within normal limits.  Examination 
of the veteran's head, eyes, ears, nose, and throat revealed 
bluish discoloration of the nasal mucosa with clear 
discharge.  The septum was midline, and the veteran exhibited 
definite allergic shiners.  There was no tenderness over the 
maxillary or frontal sinuses by palpation.  The final 
diagnoses were degenerative joint and disc disease of the 
lumbar spine at L2-3, worsening, past history of dislocated 
right shoulder with instability and recurrent dislocation, 
subsequent wasting, and worsening, past history of left 
femoral nerve stretch intraoperatively, stable, and basically 
asymptomatic, and allergic rhinitis with sinusitis, stable 
and controlled.  

June 2005 lumbar X-rays were interpreted to reveal 
osteoarthritis of the lumbar spine and degenerative disc 
disease at L4-5.


II.  Rating Criteria and Analysis

Right Shoulder 

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2005).  
This Diagnostic Code further provides a 50 percent evaluation 
for fibrous union of the major humerus, a 60 percent 
evaluation for nonunion (false flail joint) of the major 
humerus, and an 80 percent evaluation for loss of the head of 
the major humerus (flail shoulder).

The limitation of motion of either arm to shoulder level is 
rated 20 percent.  In addition, limitation of motion of the 
major and minor extremity midway between the side and 
shoulder level is rated 30 and 20 percent, respectively, and 
limitation of motion of the major and minor extremity to 25 
degrees from the side is rated 40 and 30 percent, 
respectively.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5201.

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

The veteran's right shoulder disorder is currently rated at 
20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5201 for 
arm limitation at shoulder level.

Impairment of the clavicle or scapula with malunion is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with nonunion and without loose movement 
is assigned a 10 percent disability rating.  Impairment of 
the clavicle or scapula with nonunion and with loose movement 
is assigned a 20 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2005).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2005).

As was noted above, the veteran's right shoulder disability 
is presently evaluated at 20 percent for abduction limited at 
shoulder level, under 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  It is undisputed that the veteran's right arm is his 
dominant arm.  38 C.F.R. § 4.69 (2005).  In order to qualify 
for a higher rating under Diagnostic Code 5201, right arm 
motion must be limited to midway between the side and 
shoulder level, or in the case of the higher rating under 
that Code, to 25 degrees from the side, and there is no 
evidence of such limitation.  In order to qualify for a 
higher rating under Diagnostic Code 5202, the evidence must 
demonstrate frequent episodes of dislocation and guarding of 
all arm movements for a 30 percent evaluation, a fibrous 
union of the minor humerus for a 50 percent evaluation, 
nonunion (false flail joint) of the minor humerus for a 60 
percent evaluation, and loss of the head of the minor humerus 
(flail shoulder) for the highest rating of 80 percent.  The 
veteran has testified that the last dislocation occurred two 
and a half years prior to his hearing in May 2004, and he 
gave a prior history at his most recent VA examination of 2-3 
dislocations over the previous two years.  Thus, a higher 
rating under Diagnostic Code 5202 is clearly not indicated.  
In addition, while November 2002 X-rays of the right shoulder 
disclosed both shoulder arthritis and tendinitis, neither 
this study nor any other evaluation or examination has 
disclosed fibrous union, nonunion, or loss of the humeral 
head, and therefore, a higher rating under this Diagnostic 
Code is not warranted.  

By reason of the above, the Board concludes that the 
disability picture presented supports a 20 percent, but not 
higher, rating.  38 C.F.R. § 4.7 (2005) provides that a 
higher disability rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
As discussed above, a rating higher than 20 percent under 
either Diagnostic Code 5201 or 5202 is clearly not in order 
as there is not a single reported medical finding of record 
which demonstrates that a higher evaluation under either 
Diagnostic Code is warranted.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has decided as a matter of 
law that 38 C.F.R. §§ 4.40 and 4.45 are not subsumed in 
Diagnostic Code 5201, and that 38 C.F.R. § 4.14 (anti-
pyramiding) does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use or 
during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  Accordingly, the Board recognizes 
that the Court's holding requires the Board to consider 
whether an increased rating for the veteran's right shoulder 
disability may be in order based on limitation of motion on 
functional use.

The veteran's complaints of right shoulder pain do not 
warrant an increased rating under 38 C.F.R. §§ 4.40 and 4.45 
because a preponderance of the medical evidence does not 
substantiate additional loss of range of motion, weakness, 
excess fatigue or incoordination in his right shoulder due to 
physiologic pain.  In fact, the Board again notes from the 
pertinent medical evidence of record that in addition to the 
findings of abduction to as little as 90 degrees in November 
2002 and June 2005, there have also been findings of 
abduction of the right arm to approximately 110 degrees in 
August 2000, and 125 degrees in September 2001.  Thus, based 
on the all of the evidence of record, it is clear that some 
of the findings do not reflect limitation of abduction that 
would even meet a 20 percent evaluation under Diagnostic Code 
5201.  Thus, the Board finds that a higher evaluation for 
pain based on additional loss of range of motion, weakness, 
excess fatigue or incoordination is not warranted.

Accordingly, the Board concludes that a disability rating in 
excess of 20 percent for the service-connected right shoulder 
disability is not warranted, based on the application of 38 
C.F.R. § 4.71a, Diagnostic Codes 5201 and 5202 (2005), 38 
C.F.R. § 4.40 (2005) or 38 C.F.R. § 4.45 (2005).

Since there are no findings of ankylosis, the veteran's right 
shoulder disability is not entitled to a higher rating 
pursuant to Diagnostic Codes 5200 (ankylosis of 
scapulohumeral articulation).  

As arthritis is also rated based on loss of motion of the 
involved joint, the Codes for arthritis would also not 
provide any basis for a higher rating.  The Board also notes 
that while epicondylitis of the right elbow was diagnosed in 
November 2002, this disability has not been service connected 
as secondary to the veteran's service-connected right 
shoulder disorder, and therefore cannot provide any basis for 
a higher or separate rating.


Lumbar Strain with Disc Disease and Arthritis

As was noted previously, service connection for lumbar strain 
with disc disease and arthritis was established by a November 
1998 rating decision, which assigned a noncompensable rating 
based on slight symptoms under former Diagnostic Code 5295 
and no objective findings of neurological deficit under 
former Diagnostic Code 5293.  The rating was later increased 
to 10 percent in October 2002, effective from October 1, 
1998, based on findings of slight loss of motion of the 
lumbar spine and no evidence of recurring attacks of 
intervertebral disc syndrome.  The Board is in agreement with 
the application of former Diagnostic Code 5293, but finds 
that it warrants a 20 percent, but not higher, rating for the 
veteran's lumbar strain with disc disease and arthritis as 
discussed more fully below.  

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, were to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A note following this Code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the revised regulations effective September 2003, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees or, muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
thoracolumbar spine greater than 120 degrees or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
spinal contour such as scoliosis, reversed lordosis, or 
kyphosis warrants a 20 percent rating; and favorable 
ankylosis or forward flexion of the thoracolumbar spine of 30 
degrees or less warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective as of 
September 26, 2003).  Diagnostic Code 5293 was renumbered 
Diagnostic Code 5243, effective September 26, 2003.

The Court has held where a diagnostic code is not predicated 
on limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
General Counsel for VA has issued an opinion in which it was 
held that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).  

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different diagnostic code.  Section 
4.14 of title 38, Code of Federal Regulations, indicates that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

With respect to the veteran's entitlement to an increased 
rating, the Board is mindful of the fact that it will be 
necessary to consider former Diagnostic Codes 5292 and 5295, 
in addition to the criteria arising out of revisions to the 
Codes relating to spine disabilities effective in and after 
September 2002.  As was noted earlier, the Board is in 
agreement with the application of former Diagnostic Code 
5293, and alternatively, Diagnostic Code 5292 as a basis to 
assign a 20 percent, but not higher, rating based on the 
results from the various VA orthopedic examinations.  
However, the Board does not find that these Codes provide any 
basis to award a rating higher than 20 percent.  More 
specifically, the Board finds that the limitation of lumbar 
motion noted on VA examination demonstrated not worse than 65 
degrees of flexion, which the Board finds consistent with at 
most moderate limitation of lumbar motion under former Code 
5292.  The Board does not find that such limitation is 
consistent with severe limitation of lumbar motion or enough 
findings of severe lumbosacral strain to warrant a higher 
rating under either former Diagnostic Codes 5292 and 5295.  
The Board also notes that pain would already be contemplated 
in the newly assigned 20 percent rating under former 
Diagnostic Code 5292 where more recent results have indicated 
flexion to just 5 degrees less than full.  

Having established that the veteran is not entitled to more 
than a 20 percent evaluation under either former Diagnostic 
Codes 5292 and 5295, the Board will further examine whether 
any of the recent revisions to the rating criteria for the 
spine will entitle the veteran to a higher rating.  In this 
regard, the Board finds that the August 2002 revisions also 
do not provide a basis for a higher rating.  Those criteria 
rate intervertebral disc syndrome either on the basis of 
incapacitating episodes or by combining chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Here, there is no medical evidence of 
incapacitating episodes that have been shown to require 
periods of bed rest prescribed and treated by a physician 
(even if the Board were to accept the veteran's statements as 
sufficient evidence of bed rest prescribed by a physician, he 
has not characterized incapacitating episodes of a duration 
that would be consistent with a 40 percent or higher rating 
under the new criteria), and the veteran's orthopedic 
disability may be assessed at 20 percent based on limitation 
of motion that is mechanical in nature.  However, while there 
is diagnostic evidence of disc disease, there are no 
objective clinical findings of neurological impairment to 
match the veteran's recent complaints of periodic bilateral 
radiculopathy.  Thus, the Board finds there is no basis to 
assign a compensable rating for impairment of the sciatic 
nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005), 
and therefore no basis to assign a higher rating under the 
August 2002 revisions.  

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, a rating in excess of 20 percent would still not be 
warranted.  More specifically, based on the Board's review of 
these criteria, a higher rating would be permitted for 
ankylosis of the lumbar spine, but ankylosis of the entire 
lumbar spine is not indicated.  Moreover, intervertebral disc 
syndrome is now rated by the higher evaluation of a 
combination of orthopedic disability with other service-
connected disabilities or a combination of incapacitating 
episodes and other service-connected disabilities, and the 
Board finds that for the same reasons noted above, a higher 
rating would not be warranted based on incapacitating 
episodes.

Finally, as was also noted with respect to the veteran's 
right shoulder disability, since arthritis is also rated 
based on loss of motion of the involved joint, the Codes for 
arthritis would also not provide any basis for a higher 
rating for the veteran's service-connected lumbar spine 
disability.


Rhinitis with Sinusitis

The veteran's rhinitis with sinusitis is currently rated as 
10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6514, which covers chronic sphenoid sinusitis.  

Under Diagnostic Code 6514, a zero percent evaluation is 
warranted when sinusitis is detected by X-ray only.  A 10 
percent rating is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is provided when there is 
evidence of three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following 38 C.F.R. § 4.97, 
Diagnostic Code 6514 provides that an incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.

Under the rating criteria for rhinitis found under 38 C.F.R. 
§ 4.97, Diagnostic Code 6522, a 10 percent evaluation is 
warranted for allergic or vasomotor rhinitis without polyps, 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side.  A 30 
percent evaluation is warranted for allergic or vasomotor 
rhinitis with polyps.  The regulations provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2005).  A 30 
percent rating is the highest rating available under 
Diagnostic Code 6522.

The evidence reflects that the veteran has complained of 
intermittent episodes of rhinitis with sinusitis with 
associated headaches, congestion, and crusting as primary 
symptoms.  The most current VA and private clinical reports 
of record substantiate that the veteran has continued to 
experience symptoms of rhinitis with sinusitis on an ongoing 
but intermittent basis.  As noted above, sinus X-rays in 
September 2002 revealed negative findings, and in June 2005, 
the veteran reported 1-2 sinus infections a year requiring 
antibiotics.  Although the veteran stated that physicians had 
told him that he had polyps, none of the pertinent medical 
evidence of record reveals the presence of polyps.  The Board 
also notes that while there was a finding of yellow-green 
mucosa in April 1999, rhinorrhea in September 2002 was noted 
to be mild, and in June 2005, the nasal mucosa was noted to 
have a bluish coloration but otherwise to be productive of a 
clear discharge.  

Based on the pertinent criteria listed above, the Board finds 
that a rating in excess of the currently assigned 10 percent 
for rhinitis with sinusitis continues to be unwarranted under 
the applicable criteria.  Although the evidence of record 
suggests that the veteran experiences headaches and 
congestion on a regular basis, the evidence does not reflect 
that his rhinitis with sinusitis is manifested by three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting that would warrant a 30 percent rating 
under Diagnostic Code 6514 (2005).  Clearly, the symptoms of 
the veteran's rhinitis with sinusitis does not meet the 
criteria for a 50 percent rating under Diagnostic Code 6514, 
as there is no evidence of surgical intervention and the type 
of constant symptomatology necessary for a 50 percent 
evaluation.  

Further, as set forth by the legal criteria noted above, at a 
minimum, polyps must be demonstrated in order to warrant a 30 
percent disability rating under the current criteria found in 
Diagnostic Code 6522 (2005).  As the evidence in this case is 
devoid of any documented findings or diagnoses of polyps, a 
30 percent evaluation under Diagnostic Code 6522 simply is 
not warranted.

Consideration has also been given to granting a separate 
compensable evaluation for sinusitis and rhinitis.  The new 
regulations, however, require a degree of nasal obstruction 
for rhinitis that is not documented in the medical records.  

Therefore, a separate 10 percent rating under the criteria of 
Diagnostic Code 6522 is not warranted.  


The Left Femoral Nerve Stretch Injury

Turning finally to the veteran's left femoral nerve stretch 
injury, the veteran conceded at the time of his Board hearing 
in May 2004 that this disability would only bother him 
periodically.  Similarly, there was an assessment of 
questionable left knee neuropraxis in August 1998, it was 
noted to be without significant residual in September 2001, 
and in June 2005, it was indicated that there were no current 
problems except that the leg very rarely went numb.  

The Board notes that since the original rating action of 
November 1998, while the RO has rated the veteran's 
disability under 38 C.F.R. § 4.124a, Diagnostic Code 8726 
(2005)(related to impairment of the femoral nerve), it has 
determined that the veteran is not entitled to a 10 percent 
rating because a noncompensable rating is assigned unless 
there is incomplete paralysis of the thigh muscle which is 
mild.  However, this language is found in Diagnostic Code 
8729, and the criteria under Diagnostic Code 8726 relate to 
paralysis of the femoral nerve and provide for a 10 percent 
rating for mild impairment.  Therefore, the Board (and 
apparently the RO) is of the opinion that due to the 
involvement of the femoral nerve, Diagnostic Code 8726 is at 
least equally applicable.  Even more importantly, since this 
Code provides a 10 percent rating for mild incomplete 
paralysis of the femoral nerve, and there is at least 
evidence of periodic mild sensory symptoms associated with 
this disability, the Board will give the veteran the benefit 
of the doubt, and find entitlement to a 10 percent, but not 
greater, rating for the veteran's left femoral nerve stretch 
injury under Diagnostic Code 8726.  Clearly, this disability 
has not been characterized by the type of symptoms associated 
with moderate or severe incomplete paralysis, or complete 
paralysis, of the femoral nerve, and therefore the Board 
finds that an even higher rating for this disability is not 
warranted.  


ORDER

Entitlement to a rating in excess of 20 percent for the 
veteran's right shoulder disorder is denied.

Entitlement to a 20 percent, but not higher, rating for 
lumbar strain with disc disease and arthritis is granted.

Entitlement to a rating in excess of 10 percent for rhinitis 
with sinusitis is denied.

Entitlement to a 10 percent, but not higher, rating for the 
veteran's left femoral nerve stretch injury is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


